             Case 1:18-cv-04612-CAP Document 1 Filed 10/03/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

MARC JAMES,                                            )
                                                       )
        Plaintiff,                                     )      Case No.:
                                                       )
v.                                                     )
                                                       )
ATLANTA RECOVERY PLACE, LLC,                           )
                                                       )
        Defendant.                                     )
                                                       )


                                           COMPLAINT

        Plaintiff Marc James brings this case against Defendant Atlanta Recovery Place, LLC

 seeking unpaid overtime wages and other available relief under the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C. § 201, et seq.

                                 JURISDICTION AND VENUE

        1.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 because

 Plaintiff has asserted a federal claim pursuant to the FLSA.

        2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to this claim occurred in this judicial

district.

                                             PARTIES

Plaintiff

        3.      Plaintiff Marc James is an adult resident of Atlanta, Georgia. Mr. James worked

as a behavioral health technician at Defendant’s drug treatment facility located in Atlanta,




                                                  1
            Case 1:18-cv-04612-CAP Document 1 Filed 10/03/18 Page 2 of 4



Georgia. Plaintiff was not paid overtime premium compensation for hours he worked in excess

of 40 in a workweek even though he regularly worked more than 40 hours in a workweek.

       4.      At all relevant times, as employee of Defendant, Plaintiff was engaged in

commerce or in the production of goods for commerce as described in 29 U.S.C. §§ 206 and 207.

Defendant

       5.      Defendant is a Georgia limited liability company which operates a drug treatment

rehabilitation facility located in Atlanta, Georgia.

       6.      At all relevant times, Defendant was an “enterprise engaged in commerce or the

production of goods for commerce” within the meaning of the FLSA, 29 U.S.C. § 203(s).

       7.      At all relevant times, Defendant has employed two or more persons, including

Plaintiff, “engaged in commerce or in the production of goods for commerce,” as defined in §

203(s)(1)(A)(i).

       8.      At all relevant times, Defendant achieved annual gross sales made or business

done of not less than $500,000.00 in accordance with § 203(s)(1)(A)(ii).

       9.      Defendant issued paychecks to Plaintiff during his employment.

       10.     Defendant directed the work of Plaintiff and benefited from work performed that

Defendant suffered or permitted from him.

       11.     Defendant misclassified Plaintiff as an independent contractor and did not pay

him overtime compensation for hours he worked for Defendant’s benefit in excess of 40 hours

in a workweek.

                                  FACTUAL ALLEGATIONS

       12.     From approximately January 2018 through May 2018, Plaintiff worked as a

behavioral health technician at Defendant’s drug treatment rehabilitation facility.




                                                 2
          Case 1:18-cv-04612-CAP Document 1 Filed 10/03/18 Page 3 of 4



       13.      At all relevant times, Plaintiff was classified by Defendant as an independent

contractor and was not paid overtime compensation for hours worked over 40 in a workweek.

       14.      At all relevant times, Defendant paid Plaintiff on an hourly basis.

       15.      Defendant tracked Plaintiff’s hours worked by requiring him to clock in and out

on a time tracking system.

       16.      During the relevant time period, Plaintiff regularly worked more than 40 hours,

and typically in excess of 50 hours per week. He did not receive overtime compensation for

hours worked over 40 in a workweek.

       17.      Through its unlawful actions, Defendant has deprived Plaintiff of overtime wages

owed to him.

                         COUNT I - FAIR LABOR STANDARDS ACT

       18.      Plaintiff re-alleges and incorporates by reference the preceding paragraphs as if

alleged fully herein.

       20.      As set forth above, Defendant’s misclassification of Plaintiff as an independent

contractor and failure to pay Plaintiff overtime compensation at a rate of one and one-half times

his regular rate of pay owed to him during the three-year period preceding the filing of this

Complaint violates the Fair Labor Standards Act, 29 U.S.C. § 207.

                                         JURY DEMAND

       22.      Plaintiff demands a trial by jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court grant the following relief:

             A. An award of all damages for unpaid wages and compensation due to Plaintiff

                under the FLSA;




                                                     3
         Case 1:18-cv-04612-CAP Document 1 Filed 10/03/18 Page 4 of 4



          B. An award of liquidated damages pursuant to 29 U.S.C. § 216(b);

          C. Attorneys’ fees and costs;

          D. Pre- and post-interest; and

          E. Any other relief to which Plaintiff may be entitled.



Dated: October 3, 2018                                     Respectfully submitted,

                                                           /s/ Sergei Lemberg
                                                           Sergei Lemberg, Esq.
                                                           LEMBERG LAW, L.L.C.
                                                           43 Danbury Road, 3rd Floor
                                                           Wilton, CT 06897
                                                           Telephone: (203) 653-2250
                                                           Facsimile: (203) 653-3424
                                                           slemberg@lemberglaw.com

                                                           Attorney for Plaintiff




                                               4
